DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 8/5/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome all prior drawing objections, 112 rejections, and prior art rejections. New grounds respectfully follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11 recites "the adjustable inner gauge is axially moveable along the central bore from the first position to a second position to decrease the exposed area of the bore".
The examiner respectfully holds this to be indefinite because parent claim 10 recites movement "from a first position to a second position" decreases the exposed area of the bore surface, while claim 11 recites that the movement from the same positions "increase[s] the exposed area", thus apparently contradicting parent claim 10. For the purposes of examination, the examiner interprets claim 11 as reciting "from the second 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10-12, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,975,849 (Stuart).
	Independent claim 1: Stuart discloses a drill bit for forming a wellbore through a geologic formation (figs 1 & 2), the drill bit comprising:
a connector configured for connection to a drillstring (15, figs 1 & 2);
a bit body (1) having an upper portion (lower end of 1 as viewed in fig 2), a connector end portion opposite the upper portion and coupled to the connector (upper end of 1 as viewed in fig 2), and a central bore (area generally occupied by core 7, fig 2), the central bore defining a bore surface (clearly shown in fig 2 but not individually numbered. Element 6 is not drawn to part of central bore, but rather to the "adjustable inner gauge" as discussed below), the bit body including a plurality of fixed cutters formed on the upper portion (defined by "annular drilling ring 8" and the inserts thereon: fig 5); and
an adjustable inner gauge ("guide collar 6") movably positioned within the bit body central bore (via the threads between 6 & 1) to increase or decrease an exposed (via the threaded / de-threading of 6) for adjusting stability or steerability of the drill bit while forming the wellbore (appears to be an inherent result of the structure of the claim as previously discussed);
a rolling cutter disposed within the central bore ("conical rollers 3"); and
an adjustment mechanism ("shaft 4" and "locking pin 5" - fig 2) coupled to the adjustable inner gauge (Indirectly coupled to 6 via body 1 between them. The claim does not require direct connection and it is improper to import such a limitation into the claim where it is not expressly required), the adjustment mechanism configured to hold the rolling cutter in an orthogonal orientation with respect to the rotational axis of the bit body (fig 2).

Dependent claims 2, 10, 11, 12, & 15: Stuart further discloses
Claim 2: the fixed cutters define a portion of the central bore (8, fig 5).

Claim 10: the adjustable inner gauge (6, fig 2) is axially movable along the central bore (via threading and unthreading of 6) from a first position (fully threaded as seen in fig 2) to a second position (partial threading of 6 would result in 6 extending further towards the bottom of the bit as viewed in fig 2) to decrease the exposed area of the bore surface (this would inherently result in decreasing the exposed area by partially covering 11) to increase the steerability of the bit (would appear to be an inherent result of the structure of the claim as previously discussed).

Claim 11: the adjustable inner gauge is axially movable along the central bore from the [second] position (partial threading of 6) to the [first] position (fully threaded as seen in fig 2) to increase the exposed area of the bore surface (this would inherently result increasing the exposed area by not covering 11) to increase the stability of the drill bit (would appear to be an inherent result of the structure of the claim as previously discussed).

Claim 12: the adjustable inner gauge can be moved in both axial direction within the central bore (by virtue of the threaded connection between 6 & 1: fig 2).

Claim 15: the plurality of fixed cutters is circumferentially spaced about the inner gauge (fig 5), the drill bit having junk slots interposed between cutting blades of the fixed cutters ("watercourses 10" - fig 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 12, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,016,718 (Tandberg) in view of US 1,820,379 (Dallerup).
Independent claim 1: Tandberg discloses a drill bit for forming a wellbore through a geologic formation (abstract), the drill bit comprising:
a connector configured for connection to a drillstring (8, fig 1);
a bit body (1, fig 1) having an upper portion (lower portion as viewed in fig 1), a connector end portion opposite the upper portion and coupled to the connector (19), and a central bore ("cavity 18"), the central bore defining a bore surface (clearly shown but not individually numbered in fig 1), the bit body including a plurality of fixed cutters formed on the upper portion ("PDC cutting elements 4"); and
an adjustable inner gauge (11, adjustable via threaded connection into 2 as shown in fig 1) movably positioned within the bit body central bore (via the threaded connection between 11 & 2, shown in fig 1) to increase or decrease an exposed area of the bore surface (partial de-threading of 11 from 2 would move 11 axially down as viewed in fig 1, which would reduce the exposed area of the bore) for adjusting stability or steerability of the drill bit while forming the wellbore (Appears to be an inherent result of the clause. In other words, this is a functional result of the structure of claim 1);
a rolling cutter disposed within the central bore (3, fig 1); and
an adjustment mechanism coupled to the adjustable inner gauge (threads between 11 & 2).
The examiner also notes that the manner of operating an apparatus claim does not differentiate that apparatus claim from the prior art if the structure is known. MPEP §2114, subsection II.

However Dallerup discloses a rolling cutter (3; fig 1) with a commensurate "adjustment mechanism" (threads on the upper end) which holds the rolling cutter in an orthogonal orientation with respect to the rotational axis of the bit body (fig 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rolling cutter taught by Dallerup as the rolling cutter taught by Tandberg. First, Tandberg teaches that the inner rolling cutters is "a common drill bit" (col 3:49-50), thus showing both non-criticality as well as the conventional nature of the inner rolling cutter. Second, this is a simple substitution of known elements to achieve the predictable result (MPEP §2143, I(B)) of providing a rolling cutter that is suitable for rock drilling in the central bore.

Dependent claim 2, 4, 8, 12, & 15: The combination of Tandberg & Dallerup further discloses
Claim 2: the fixed cutters define a portion of the central bore (Tandberg: fig 3 shows several cutters 4 that directly align with the rim of the central bore).

Claim 4: the adjustment mechanism is configured to move the adjustable inner gauge at a plurality of axial positions within the central bore (threads between 11 & 2, shown in fig 1. Full threading as shown in fig 1 is one axial position. Partial de-threading would produce a second axial position of 11).

Claim 8: the adjustment mechanism (threads between 11 & 2) includes a cavity (the box thread portion on the lower end of 2 defines a cavity that the pin thread portion of 11 threads into) that is filled with a support material selected from the group consisting of compressible gas (air is a compressible gas that would naturally fill the cavity defined by 2), liquid ("drilling fluid" and "drill mud" - ¶ bridging cols 3 & 4 - is conventionally liquid as is well understood), and viscoelastic material. 

Claim 12: the adjustable inner gauge can be moved in both axial directions within the central bore (threading and de-threading will move the inner gauge 11 up and down in the bore as viewed in fig 1). 

Claim 15: the plurality of fixed cutters (4) is circumferentially spaced about the adjustable inner gauge (fig 2), the drill bit having junk slots ("Numeral 9 indicates channels for transport of drilled matter by the aid of the drilling fluid.") interposed between cutting blades of the fixed cutters (blades not individually numbered but shown in profile in fig 2 defined by "channels 9" on each side of the blades). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5,016,718 (Tandberg) & US 1,820,379 (Dallerup), in further view of US 2006/0180354 (Belnap).
Claim 13: The combination discloses all the limitations of the parent claims, but does not expressly disclose Belnap discloses those of the present. 
(¶ 8). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use PCD cutters as taught by Belnap for the roller cutter teeth taught by Tandberg and Dallerup. Tandberg already discloses PDC cutters for 4, but is silent for teeth 5, thus forcing the reader to look elsewhere for a more detailed description. Dallerup is likewise silent as to the materials used. Belnap teaches that such cutters are known for all types of earth boring bits, including specification roller cone bits (¶ 8).


Claims 16-18, 20, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,054,255 (Howard) in view of US 2007/0221408 (Hall).
Independent claim 16: Howard discloses a method of drilling a wellbore through a geologic formation, the method comprising:
	positioning a drill bit (fig 1) coupled to a drillstring (via 17) in the wellbore (fig 2), and in contact with the formation (necessary for drilling; ibid), the drill bit including a bit body (15, 16, & 20) having an upper portion (20), and a central bore (15, 16, & 20 all have a clearly shown central bore; not individually numbered), the central bore defining a bore surface (ibid), the bit body including a plurality of fixed cutters formed on the upper portion (21);
	positioning an adjustable inner gauge in the bit body central bore ("inner cutter 12");
	rotating the drill bit to cut the formation (page 2, line 20-26); and
(spring 40), within the central bore relative to the plurality of fixed cutters to increase or decrease an exposed area of the bore surface (figs 1 & 2). The examiner notes that the method claim does not expressly or implicitly require an order to the steps and that it is improper to import an order of steps into the method where they are not required. MPEP §2111.01, subsection II.
Howard does not expressly disclose that the adjustment mechanism comprises a stack of flexible spacer members configured to axially compress. Rather Howard teaches that the adjustment mechanism is a flexible coil spring configured to axially compress (40, figs 1 & 2).
However, Hall teaches a drill bit (figs 2-6) with a centrally positioned, axially movable element (200, fig 2) via an adjustment mechanism comprising a stack of flexible spacer members configured to axially compress (Bellville [or "Belleville"] spring 205 is comprised of a plurality of stacked Belleville washers, as clearly shown in fig 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the Belleville stack taught by Hall in place of the compression spring taught by Howard. Hall teaches both such biasing elements as known, and therefore obvious variations of each other ("In this embodiment, the spring mechanism 205 comprises a Bellville spring. In other embodiments, the spring mechanism may comprise a compression spring, a tension spring, a coil spring, a gas spring, a wave spring, or combinations thereof." - ¶ 21). This is a simple substitution of known elements to achieve the predictable result (MPEP §2143, I(B)) of biasing the center element in a drill bit downward.

	Dependent claims 17, 18, & 20: The combination of Howard & Hall further discloses
Claim 17: the adjustment mechanism is configured to move the adjustable inner gauge to a plurality of axial positions within the central bore (Howard, figs 1 & 2).

Claim 18: the exposed area of the bore surface comprises an upper portion (Howard, lower portion of 20 as viewed in fig 1) of the bore surface disposed above (below as viewed in fig 1) the adjustable inner gauge. The examiner notes that the present specification is clear that limitations like "above" or "below" are relative to bit orientation only. ¶ 14 of the pre-grant publication, US 2020/0165876.

Claim 20: the adjusting comprises moving the adjustable inner gauge in two directions to increase and decrease an exposed area of the bore surface (Howard: reciprocating motion of 12: page 2, lines 27-35). 

	Independent claim 21: Howard discloses a drill bit for forming a wellbore through a geologic formation (figs 1 & 2), the drill bit comprising:
	a connector (17, fig 1) configured for connection of a drill string (page 1, column 2, lines 47-51);
	a bit body (14, 15, 16, & 20 - fig 1) having an upper portion (20; "upper" and "lower" are relative terms that do not require any absolute orientation per the plain interpretation as well as ¶ 13 of the present specification), a connector end portion (14 is coupled to 17), and a central bore (clearly shown in figs 1 & 2), the central bore defining a bore surface (ibid), the bit body including a plurality of fixed cutters formed on the upper portion (21);
	an adjustable inner gauge ("inner cutter 12") movably positioned within the bit body central bore (transition between figs 1 & 2) to increase or decrease an exposed area of the bore surface (ibid) for adjusting stability or steerability of the drill bit while forming the wellbore (appears to be inherent; i.e. the stability and/or steerability of the bit will naturally differ between figs 1 & 2);
	an adjustment mechanism coupled to the adjustable inner gauge (spring 40), the adjustment mechanism configured to dampen axial movement of the adjustable inner gauge along the central bore (inherent to the transition between figs 1 & 2).
Howard does not expressly disclose that the adjustment mechanism comprises a cavity at least partially filled with a compressible fluid. Rather Howard teaches that the adjustment mechanism is a flexible coil spring configured to axially compress (40, figs 1 & 2).
However, Hall teaches a drill bit (figs 2-6) with a centrally positioned, axially movable element (200, fig 2) via an adjustment mechanism comprising a cavity at least partially filled with a compressible fluid ("gas spring" - ¶ 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the gas spring taught by Hall in place of the compression spring taught by Howard. Hall teaches both such biasing elements as known, and therefore obvious variations of each other ("In this embodiment, the spring mechanism 205 comprises a Bellville spring. In other embodiments, the spring mechanism may comprise a compression spring, a tension spring, a coil spring, a gas spring, a wave spring, or combinations thereof." - ¶ 21). This is a simple substitution of known elements to achieve the predictable result (MPEP §2143, I(B)) of biasing the center element in a drill bit downward.


Allowable Subject Matter
Claims 5-7 & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The combination of the limitations of claim 5 with the orthogonal roller cutters now recited in claim 1 is neither taught nor suggested by the prior art. Rather bits with such "flexible spacer members" use them for impact / percussion central bits (see the rejection of claim 16 and the Howard reference above). It would not be obvious to add such structure to the orthogonal roller cone bits identified above with respect to claim 1, as such bits are not intended to be impacted against the formation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676